Defence of the principle of subsidiarity - Display of religious and cultural symbols in public places (debate)
The next item is the debate on:
the oral question to the Commission (B7-0238/2009) by Mario Borghezio, on behalf of the Europe of Freedom and Democracy Group, on defence of the principle of subsidiarity;
the oral question to the Commission (B7-0239/2009) by Antonio Cancian, Mario Mauro, Fiorello Provera, Elisabetta Gardini, Salvatore Iacolino, Crescenzio Rivellini, Sergio Paolo Frances Silvestris, Aldo Patriciello, Paolo Bartolozzi, Cristiana Muscardini, Mara Bizzotto, Barbara Matera, Lara Comi, Antonello Antinoro, Lorenzo Fontana, Roberta Angelilli, Amalia Sartori, Iva Zanicchi, Licia Ronzulli, Giovanni Collino, Marco Scurria, Giancarlo Scotta', Potito Salatto, Pablo Arias Echeverría, Raffaele Baldassarre, Pilar Ayuso, Luis de Grandes Pascual, Pilar del Castillo Vera, Santiago Fisas Ayxela, Carmen Fraga Estévez, Salvador Garriga Polledo, Cristina Gutiérrez-Cortines, Esther Herranz García, Carlos José Iturgaiz Angulo, Veronica Lope Fontagné, Antonio López-Istúriz White, Gabriel Mato Adrover, Jaime Mayor Oreja, Pablo Zalba Bidegain, Salvatore Tatarella, Magdi Cristiano Allam, Mirosław Piotrowski and Konrad Szymański, on the display of religious and cultural symbols in public places.
Madam President, ladies and gentlemen, the position of the group that I represent, the Europe of Freedom and Democracy Group, is crystal clear: with this oral question, we are asking the Commission to challenge the implementation of the ruling against crucifixes in school classrooms, handed down by the European Court of Human Rights in Strasbourg which, I would emphasise, is not an EU institution.
In our view, this decision, and I want this to be absolutely clear, is an unacceptable breach of the principle of subsidiarity. This principle is a mainstay of the European Union as well as a guarantee of the rights of the peoples and of the Member States. The European Union, as we conceive and support it, would be unthinkable without the support and grounding of the principle of subsidiarity.
I will start with a general remark: obviously nobody - let us look first at the substance of this ruling - could consider the removal of someone and something which was already there to be an act of democracy and freedom, as some have claimed, but rather an action of the thought police, an anti-democratic act. If a crucifix is hanging on a school wall and it is torn down, that wall is not a secular wall but an empty wall, with the void intended as a confessional symbol, an act of negative education, the worst kind imaginable, which can be viewed as one of the many signs of the cultural and spiritual suicide of the West.
The ruling of the Strasbourg Court presupposes a concept of religious freedom which, if taken to its logical conclusion, would go so far as to ensure, to impose a sense of predominance over each citizen, required to live in an environment in keeping with the Court's beliefs. I do not believe that this is religious freedom: this distorts the true sense of religious freedom; we are dealing with a negative right, or rather the right to be free of the obligation to perform religious practices. There must be no misunderstandings when we speak of religious freedom: we are not talking about something vague by any means.
We are dealing with something quite different here: displaying a crucifix is not just a matter of faith in our culture, but something much more important, something with a universal value. The symbol of the cross, the symbolism of the cross conveys a message that is universal in scope; a message, moreover, of peace and fraternity, as taught to us by René Guénon, the great metaphysicist, to mention just one name. From the traditional point of view of these great scholars of traditional culture, this value is extremely clear but, at the same time, it is just as clear that with this ruling, we are dealing with the expression of anti-traditional views which encourage everyone to think in the same way. This is something that runs counter to the true spirit of the European Union, and this is what is astonishing.
It is almost as if there is the intention to turn the peoples away from any reminder of values and symbols that express verticality and spirituality. Leaving aside the historical facts, the link to a specific religion, this is, I repeat, a universal symbol. The European Union, on the other hand, must safeguard the right of the peoples to continue using symbols, starting with the symbol of the cross.
Europe must be bold enough to take a metahistorical perspective on these fundamental questions, and resume its role as a cradle and centre, including in spiritual terms. It must return to the European peoples the freedom to keep and venerate the symbols of their identity in accordance with a cardinal principle of the legal and political structure of the European Union: the principle of subsidiarity. The whole question turns precisely on this aspect, on the fundamental nature of the principle of subsidiarity.
In conclusion, this issue enables us to reflect on and to debate a key question: what does religious freedom mean for Europe? Well, I would like to say that it is precisely the ruling of the Strasbourg Court that is riding roughshod over the fundamental right to religious freedom, and which wants to prevent a people such as the Italians from keeping the symbol of the cross in classrooms as an indispensable reminder of their Christian roots.
Madam President, Commissioner, ladies and gentlemen, on 3 November 2009, the European Court of Human Rights approved an application from an Italo-Finnish citizen seeking to remove crucifixes from classrooms. Similar episodes had occurred in the past in Spain, Germany, France and also in Italy where, in 1988, the Council of State established that the crucifix is not just a Christian symbol but that it also has a value unrelated to that specific religion. The Italian Council of State, expressing its opinion again in 2006, specified that the principle of secularity of the state cannot disregard a people's cultural identity and its civilisation.
With our question, we wanted to highlight the most secular aspect of this matter, not least by pointing out that the next step could even be to take before the Strasbourg Court Catholic symbols which are part of the common traditions of the Member States, as well as the artistic and cultural portrayals found throughout our cities. Even the flag of the European Union, created for the Council of Europe, was inspired by Marian iconography according to its designer.
The decision of the Court of Human Rights seeks to impose from above - so much for subsidiarity - a secular model which many Member States cannot identify with or, worse still, seeks to lead us to nihilism: there you have the empty wall which Mr Borghezio just mentioned. The ruling calls into question our very identity, our European values of peace, love and civil harmony, of equality and freedom, and the ruling therefore undermines freedom and equal rights.
The EU institutions are champions of the prerogatives of freedom. Displaying religious and cultural symbols with which peoples identity is an expression of the freedom of thought - and the Sakharov Prize will be awarded in this very Chamber tomorrow - and should be safeguarded as such by the EU institutions themselves and by international organisations founded on democratic principles.
Madam President, I would have been only too happy to have listened to Mr Mauro, but he will be able to take the floor after me.
I am obliged to adhere to a number of rules of law. The Commission is very committed to freedom of thought, conscience and religion, as laid down in Article 9 of the European Convention on Human Rights and Article 10 of the Charter of Fundamental Rights of the European Union. However, it is true that the Commission can act only within the context of applying EU law. The fact is, within the EU, national laws on religious symbols in public buildings come under the domestic legal system of the Member States.
The principle of subsidiarity is to be applied within the context of the Union. It is true that this principle of subsidiarity does not apply to the implementation of judgments by the European Court of Human Rights, the international court in charge of enforcing the European Convention on Human Rights. It is true that the responsibility for implementing European Court of Human Rights judgments lies with the Council of Europe. It is also true that the implementation of European Court of Human Rights judgments is mandatory for all States that are party to the European Convention on Human Rights, and Italy, like any other party involved in this case, has the right, under Article 43 of the Convention, to request a transfer of proceedings to the Grand Chamber within three months of the date of the judgment. According to the information we have - the information we have read in the press - the Italian State is using its right to appeal before the Grand Chamber.
Those are the points that I wanted to clear up. With regard, once again, to European Union law, we are dealing in this case with the domestic legal system of the Member States. That being said, I cannot answer for the Council of Europe or for the European Court of Human Rights, which have issued a decision that I understand may raise some issues for Parliament.
That is what I can honestly say, but I am going to listen carefully to the speeches that follow.
Madam President, ladies and gentlemen, I would also like to thank the Commissioner for his clarity of judgment which effectively puts the power to regulate this area back in the hands of the Member States.
I must say that I am convinced, more than most, of the need for our institutions to be secular and just as convinced that religion is not the solution to any political problem. At the same time, we cannot solve political issues by waging war on religions.
It is precisely for this reason that I will explain my thinking by means of a paradox: what would happen if we applied the ruling of the European Court of Human Rights, that is, if, at the same time, we applied the reasoning which obliges us to remove crucifixes from Italian classrooms to all places where crosses are displayed on the grounds of public interest? What should be done about this flag, the flag of Sweden, and what should be done about this flag, the flag of Finland, and the flag of the Slovak Republic, and the flag of Malta, and the flag of Denmark, and the flag of Greece, and the flag of the United Kingdom which has three crosses, no less?
Because, ladies and gentlemen, the reason why these crosses appear on these flags is no different from the reason why crucifixes are displayed in Italian classrooms, and it is not a religious reason but rather a cultural and traditional one. Let us therefore leave it to the Member States to judge, on a case by case basis, the suitability of solutions in line with the sensitivities of their peoples, in keeping with their religious freedom and the secular nature of the institutions.
This is all we are asking and we are doing so because, above and beyond anything else, it is not the abstract concept of the law which must be upheld, but every individual's personal truth and desire for the infinite.
Madam President, as a lawyer and a Member of the European Parliament, I am sure that there are many citizens following our debate who share my feeling that it lacks focus. We are therefore going to try to clarify a few things.
Firstly, we are talking about a judgment of the European Court of Human Rights, which is not a European Union institution but rather a court - one that is part of a concentric circle of the European Union, but is separate - which is committed to the Rule of Law, representative democracy and human rights.
Secondly, we are talking about a judicial resolution, and no resolution by Parliament can revoke or amend any resolution passed down by a court of justice.
Thirdly, the judgment of the European Court of Human Rights is highly respectful of religious freedom and its corollary, which is religious pluralism. Religious freedom is part of our common constitutional traditions and of the constitutional law of the Member States, and it is also a fundamental right protected by the European Convention on the Protection of Human Rights and Fundamental Freedoms.
The judgment therefore gives reasons, with a solid legal basis, for the protection of religious freedom. It does not deny it at all. What is more, it is done unanimously by a prestigious court that has influenced the formation of the culture of human rights for almost sixty years.
Ultimately, however, and this is important, we need to remember that no judgment of the European Court of Human Rights means that the legislation of any Member State that has signed up to the European Convention for the Protection of Human Rights has to be amended, because the judgment recognises a right in response to an infringement in a specific case.
It is only on that basis that it is up to the Member States to make the appropriate decisions about amendments to legislation or policies that might be inspired by the doctrine of the European Court of Human Rights, but under no circumstances are they obliged or compelled to do so by any judgment of the European Court of Human Rights.
There is therefore no reason for any Member State to be concerned. None of them are obliged to amend their legislation or its public policies as a result of a specific judgment of the European Court of Human Rights. Therefore, neither Italy nor any other country has any reason to adopt any general rules as a result of this judgment.
Lastly, however, subsidiarity has been invoked. We have to say that subsidiarity is a rule of European law that has no application in this case, because its concept and applications have nothing to do with this case.
I even think that a rule of European law could be invoked that allows a vote to be postponed if there are doubts as to the relevance of a vote that has nothing to do with affairs that concern the European Parliament, which, in my view, is the case here.
I therefore think that although this debate is legitimate, it is definitely lacking in focus and does not require an urgent pronouncement, and even less a protest or a revocation of a judgment that was passed down by a court of justice that is not a European Union institution.
on behalf of the ALDE Group. - Madam President, the somewhat misleading title of today's debate includes the word 'subsidiarity'. Subsidiarity, as I understand it, means taking decisions at the level closest to the citizen, and that level is the citizen - the individual citizen. What you are saying in your resolutions is that the rights of a national state are above the rights of individual citizens. It is our job in this House to protect the rights of citizens, not the rights of states.
Secondly, if we consider - as you claim - that this is not a matter for the European Union, I would like to understand why these matters are included in the Copenhagen criteria, and why we demand from candidate countries that they respect the separation of church and state when we cannot demand that of our own Member States.
Thirdly, colleagues, if you say that the European Parliament is not competent to talk about these matters, I wonder why we are competent to discuss matters like the shape of cucumbers but not the fundamental rights of our citizens.
As to the European Convention on Human Rights and the Court ruling, we are now two weeks after the entry into force of the Lisbon Treaty, which requires that the EU accede to the Convention on Human Rights. Would it not be incomprehensible if we, at the same time, refused to accept the authority of the Court of Strasbourg? We cannot explain that to our citizens.
Secondly, I think - and this has been said by Mr López before - politicians have no business interfering in Court rulings. Let the judges do their jobs. We may have an opinion - we may like the ruling or we may not like it - but we should not interfere in their work. My group, the ALDE Group - the European Liberals - is the champion of a Europe that is for all citizens. ALDE believes in a Europe of diversity, where everybody has the right to their own conscience, their own religion and even the freedom from religion.
I will now conclude. The states - not the courts, the states - must ensure an environment where all citizens can live freely, according to their own conscience. They should be protected by the state, and I think the situation is very serious if they feel the need to go to court in order to defend themselves from the states. Colleagues, reject the EPP and ECR resolutions.
Madam President, in view of the historical fact that the founding fathers of the European Union were Christian Democrats: Konrad Adenauer, Alcide De Gasperi, Robert Schuman and Jean Monnet, who based what they built on Christian values and symbols, I will remind you that the flag adopted by the European Union, which shows a circle of 12 gold stars on a blue background, and which is hanging behind you, Madam President, refers to the 12 stars upon the head of the Holy Virgin Mary - the Revelation of St John, chapter 12.
Over half a century on, it is worth asking if the philosophy of the founding fathers is still relevant. In the context of the scandalous judgment of the European Court of Human Rights, which ordered crosses to be removed from an Italian school, it should be stated emphatically that no group of judges appointed by politicians, not even the Council of Europe, can order the removal of a cross, which has universal and religious significance. This verdict tramples underfoot freedom of religion and the cultural heritage of Europe.
In this connection, I would like to ask the Commissioner: do you not think that an attack on Christian symbols is also the destruction of the basis of the European Union? Could you not, on behalf of the Commission, start a debate on the role and significance of Christian symbols in the European Union?
(DE) Madam President, I am grateful for the opportunity to hold this debate. Mr López Aguilar referred to the fact that in his opinion, as a lawyer, we are not responsible. I am not speaking as a lawyer, but as a politician. Millions of people in Europe are affected by this judgment by the judges in Strasbourg. This is why it is a good thing that we are discussing it here.
The relationship between church and state in Europe has always been disputed and has led to bloody conflicts. It is right and proper that the European Union has managed to separate the state from religion. This is a good thing. However, we have a wide range of different models in Europe. France is clearly a non-religious state, while in Great Britain, the Head of State, the Queen, is also the head of the church. We have different models of how the relationship between church and state has developed. For this reason, I believe it is a good thing that we are calling for subsidiarity in this area and that every country can go its own way.
I would even like to take things a step further. I do not want to talk about subsidiarity, but about the basic issue that, from my perspective, the European values of solidarity, subsidiarity and freedom are unthinkable without a foundation in Christianity and in the Judaeo-Christian understanding of religion. Why do we not find these values in China or in the Middle East? This is because they are based on our culture and our religions. It is possible to mention this without forcing anyone to accept the same faith. We are proud of our religious freedom.
There is religious freedom in the sense that it is possible for me to decide to be an atheist. That is acceptable and legitimate and we have fought for this. However, there is also the right to have a faith. In my region, where more than one million people live, over 80% are Catholics. Just as atheists call for others to show them tolerance, so the Catholics who make up more than 80% of the population are calling for non-believers to be tolerant of their faith. They want to be able to show their faith in public, to represent it and to have Christian symbols accepted by the minority in this majority society. This is also legitimate in terms of religious freedom.
Anyone who calls for tolerance must also show tolerance to those who practise a Christian faith.
(PL) Madam President, the European Court of Human Rights has rightly ruled that hanging crosses in school classrooms violates the religious freedom of pupils and the right of parents to raise their children in accordance with their own convictions. The judges decided unanimously that a cross at school breaks the European Convention on Human Rights.
The decision is simple, clear and universally comprehensible. This is why it has evoked such fury and aggression among the clergy and Right-wing politicians. They pretend they do not understand, and demand explanations from the Commission and that Parliament adopt an official position. This is unlawful. EU institutions are not empowered to evaluate that judgment, or indeed any other. Let us not forget that there is a tri-partite division of power, and that the Court is a body of the Council of Europe, and not of the European Union.
I will answer the questioners, since they have such doubts: the judgment about crosses does not violate the principle of subsidiarity. Quite the opposite, it gives help in observing the law to those European states which have forgotten that in their constitution, there is a provision, if not about the division of church and state, then at least about neutrality of worldview. The judgment of the Court helps national authorities and courts which are subject to the church to realise the fundamental rights of citizens which are being broken as a result of the clericalisation of social life. The citizens of church states cannot defend their rights before national courts. It is a good thing that they can turn to the Court of Human Rights and obtain justice.
The judgment accords with respect for the national identity of Member States and should be implemented. It does not concern a ban on displaying religious symbols in public, but only in a very small section of public space, in state schools. No one is calling for the removal of crosses from churches, squares or flags, as one fellow Member rashly said.
It is not interference in church-state relations, but only defence of citizens whose rights are being violated. In my country, too, advancing clericalisation is restricting the fundamental rights of Poles. I cannot imagine that the European Parliament and the Commission would prevent my fellow Poles from pursuing their just rights before the Court in Strasbourg. A critical position of the Commission and Parliament concerning this judgment would be unauthorised interference, and would, in addition, expose us to ridicule. I must warn you of this.
(IT) Madam President, ladies and gentlemen, the decision of the European Court of Human Rights has upset not only worshippers but also everyone who, for centuries, has viewed the crucifix as a sign of hope and solidarity, something providing solace and freedom from fear and pain.
We hope that that decision will be modified by the Grand Chamber since it is clearly irrational. Should we do away with the very name of the Red Cross? Should we remove the huge crucifixes on mountain tops which tower over cities and valleys? Will it be prohibited for the Queen of England, as has already been mentioned, to be the head of the Anglican Church?
Nevertheless, the case invites a very important reflection from a civil and political point of view: are human rights merely the rights of individuals, as parties isolated from a social environment, or is the right to express a specific form of piety also a right of the peoples? Do tradition, history, intelligence and art count for nothing when, for millennia, they have characterised a people's identity?
Furthermore, the question also rightly concerns the relationship between subsidiarity and human rights, and I note that the latter, aside from certain fundamental principles which must be considered universal and irrefutable, may be interpreted in different ways, and human rights may even conflict with each other. Why should a state be denied the chance, through its laws, to resolve these conflicts and to interpret and implement human rights according to the ethical views of its people? The issue therefore goes beyond the question of crucifixes.
On other occasions, the European Court has recognised, with regard to the right to life, the exclusive power of the States to decide on the most controversial matters, such as the regulation of abortion and euthanasia. Now, the Treaty of Lisbon requires us to accede to the European Convention on Human Rights and consequently, as the European Union, also to respect the decisions of the European Court of Human Rights.
Therefore, we ought to think about the new and different direction currently being taken by the Court. It would be a serious matter if a supranational power, especially if exercised by a limited number of people and not as the democratic expression of popular will, were to become repressive and demeaning, insensitive to people's feelings and hearts and therefore ultimately opposed to freedom. This is why I hope that the resolution tabled by the European People's Party (Christian Democrats) will be adopted with the votes of a large number of Members.
(SK) The history of Europe, its individual states and therefore also the EU is, like it nor not, closely connected with the Christian heritage. Consequently, even the constitutions of many states contain a reference to Christian traditions. Even the Treaty on European Union in its preamble draws inspiration, inter alia, from Europe's religious heritage, from which universal values have developed.
Fundamental rights in the EU are today guaranteed in the Charter of Fundamental Rights of the European Union and in the European Convention on the Protection of Human Rights and Fundamental Freedoms but, above all, they arise from constitutional traditions common to the Member States which have developed over centuries. I therefore believe that the EU must fully respect national history, culture and traditions and resolutely refuse to penalise Member States who defend their right to their own special make-up and character, including the Christian heritage and Christian symbols. In conclusion, I would merely like to add that neither the Charter nor the European Convention enlarge the powers of the Union.
(ES) Madam President, I would like to start by asking to borrow some words that I am going to make my own. The crucifix is not a sign of imposition. It is a symbol that represents positive values, which are part of our history, our culture and a society that dates back more than 2 000 years. We cannot claim to protect fundamental rights by denying the very values that created them.
Democracy works through freedom and respect, facilitating the exercise of rights, not through imposition or limitation. Yes of course, the principle of subsidiarity must be respected and recognised by all European institutions, organisations and courts, especially freedom, whether it is freedom of opinion or freedom of belief.
The authority of the Member States to display religious symbols in public places as a symbol that represents the traditions and identity of their peoples should not and cannot be infringed. Freedom is an essential element of our society and the basic pillar on which the single area of freedom, security and justice is built. If it were to be limited or censored, the very foundations of the European Union would collapse.
(EL) Madam President, I, too, consider that the Court is wrong to find that having a crucifix in schoolrooms is tantamount to disrespect for other people's religious faith. The issue we are debating today is a social rather than a legal issue. Obviously we must abide by the principle of subsidiarity. The presence of religious symbols is not a sign of religious discrimination or coercion. It is a result of the tradition and history of every country and often of its Constitution, as is the case in my country, Greece.
In Greece, we have religious icons in schoolrooms, not in order to impose some specific religion on pupils, but because it forms part of our tradition and is directly connected to the values and structures of our society, directly connected to four centuries of persecution and religious oppression by the Ottoman Empire.
(SK) I would like to respond briefly to three points. On this evening at the close of the year and in the run-up to Christmas, before midnight on a Tuesday, almost sixty years after the founding of the European Union, we are still discussing one of the pillars of European integration. We are discussing the principle of subsidiarity.
Secondly, the question of Mr Borghezio relates to the decision of the European Court in Strasbourg that the presence of crosses in Italian schools is a breach of the European Convention on the Protection of Human Rights. This decision has provoked fears in many states. The Slovak parliament last week passed a resolution in which it stated that this decision is in conflict with the cultural heritage and Christian history of Europe.
And finally, I did not feel entirely comfortable during the reading of the draft joint resolution on which we will vote on Thursday. I am disappointed that we lack the courage to include in a resolution that talks about subsidiarity those points from the Lisbon Treaty that are directly connected to the programme that has been passed.
(IT) Madam President, ladies and gentlemen, if we consider that hardly anyone is here right now to talk about the question of crucifixes, given that to discuss crucifixes we must invoke the question of subsidiarity, the only logical conclusion is that we find ourselves in a Europe which is ashamed of the historical truth of its own Judeo-Christian roots and the historical truth of Christianity which, as Goethe said, is the common language of Europe.
Within the European Parliament, there are 23 official languages which demonstrate that there is nothing that unites Europe if not Christianity. I would like to ask Mr Barrot a question: why, after a popular referendum in Switzerland said 'no' to minarets, did the European Commission, the European Union, the United Nations, the Arab League and the Organisation of the Islamic Conference all rally round to condemn the outcome of that referendum - even though Switzerland is not a member of the European Union - yet today, you are taking a neutral position over a question which concerns our roots, our identity and our soul?
(HU) As a Protestant clergyman, whose tradition regards the eight-pointed star and not the cross as the most important symbol, allow me to make a brief contribution to this debate. I am actually from an electoral constituency where 99% of the electorate are Catholic. My four children go to school with Catholic children. The cross does not bother us. I would like to make a distinction here - if I may, on a technical point - between the crucifix and the cross. We must be aware, even though it does not bother me personally, that there are people who are bothered by the cross or crucifix because the cross or crucifix reminds them of the Inquisition.
I feel that this is appropriate in those countries where the practice has developed because of the Catholic tradition of having a cross in schools, especially in faith schools. However, Parliament should not be discussing these matters, but rather poverty, the economic crisis or how Eastern Europe is going to catch up. This is an unproductive debate we are having. We need to look at who it was who protested in that Italian school and why. We should have examined this one-off case rather than discuss a matter here which is already something from the past.
I want, of course, to emphasise once again that I have nothing against the cross as I, too, live everyday looking at the cross, which does not bother me. We must create the right living conditions in Italy or Romania so that this does not become a subject of debate.
Madam President, in recent years, we have witnessed an ongoing campaign to suppress freedom of religious expression. Christian nurses have been disciplined for offering to pray with patients and, only today, Lillian Ladele, a Christian registrar who was told to perform civil partnerships or face dismissal, has lost her case for religious discrimination at the Court of Appeal in the United Kingdom.
Equality laws have failed to protect Christians - indeed, quite the opposite. An amendment to the Equality Bill to protect the religious liberty of churches was voted down in the House of Commons two weeks ago, amid accusations of interference from the EU Commission. The Commission, in their reasoned opinion, argued that the UK needs to narrow the religious liberty safeguard in its employment laws. I say: shame on the Commission. There must be a recognition that people have faith and have the right to express that faith. Christians ought to be protected, and not punished, by the law.
Madam President, the country with which I am most familiar has seen some harsh confrontations on these subjects, and I would like very simply, but on a personal level, to express the wish that the European Parliament's policy remains one of mutual tolerance and respect.
There are, in fact, families that wish to follow a Christian tradition. There are families that may question that tradition. This religious and cultural diversity is what makes us, is what makes Europe. I believe that we must remain very prudent when dealing with an issue such as this. I take the liberty of saying this quite simply because I myself have suffered, in the country with which I am most familiar, from extremes on both sides.
That being said, I am a lawyer and, quite honestly, I do not see how this debate can be held here, when it should have been held first at the Assembly of the Council of Europe and in our national parliaments. That is where I believe this debate should really take place. Moreover, we are obliged - I am obliged, on behalf of the Commission - to say that the Commission is certainly very committed to respect for the principle of religious freedom and that it would obviously be compelled to react against any form of discrimination against persons belonging to a particular religion.
Having said that, the Commission may not act outside the legal framework laid down by the treaties. Moreover, it may not intervene as guardian of the treaties on issues concerning a Member State when those issues do not relate to European Union law. I am obliged to say this, quite simply. The Commission can only note the various positions that have been expressed in this House, but it cannot express an opinion on an issue that does not come under European law. Once again, these issues come under the domestic legal system of the Member States. That is what I can say for my part, as a lawyer.
Nonetheless, I believe that this debate is useful and that it was interesting, of course, even though I would quite simply encourage all those who have taken part in this debate to keep a necessary sense of proportion and to allow the Council of Europe and the Parliamentary Assembly of the Council of Europe in turn to usefully debate the interpretations that could be given to a European Declaration of Human Rights. Quite honestly, however, as guardians of the treaties we cannot intervene in a debate that essentially concerns the Council of Europe and the European Court of Human Rights.
I apologise for not being able to give you a better answer this evening, but I am obliged, in all honesty and in accordance with the law, to respond in this way. I honestly believe that we are talking about problems that are dealt with today in the Union within the framework of the domestic legal system of each Member State.
I have received six motions for resolution tabled in accordance with Rule 115(5) of the Rules of Procedure,.
The debate is closed.
The vote will take place on Thursday, 17 December 2009.
Written statements (Rule 149)
in writing. - (DE) The ruling of the European Court of Human Rights is the expression of an aggressive secularism and gives authority to those who want the public domain to be religion-free. In so doing, they are overlooking the fact that our continent cannot exist without Christianity. Christianity has defined Europe, its people, culture and art and its way of thinking to the extent that the continent would lose its identity if all traces of Christianity were to be removed. It is certainly not about calling into question the freedom of religion. The separation of the Church and the State is a supreme benefit of our democracy and I would like us to take care to ensure that both carry out their own tasks with mutual respect for one another. However, this respect is exactly what it is all about. The Christian Church must not demand that everyone subscribe to its beliefs, but it is entitled to demand to be respected by everyone.
Madam President, ladies and gentlemen, what does freedom of religion actually mean? The answer is quite simple. It is the freedom to practise religion. Freedom of religion is not freedom from religion but the freedom to have religion. Freedom of religion does not create a religion-free society, but rather gives people the right to practice their religion openly within society. A crucifix in the classroom does not force anyone to believe, or not to believe. Therefore, it does not violate the freedom of religion. Nor have I ever heard of a right entitling someone not to be confronted with religious symbols. If this were the case, we would, in fact, immediately have to prohibit all crosses on gravestones and all church spires. The crucifix ruling of the European Court of Human Rights is therefore not only an attack on the principle of subsidiarity, but it also violates the right to religious freedom itself. We, the European Parliament, cannot and must not accept this ruling. The European Court of Human Rights should administer justice and not become a puppet for ideological and anti-Christian interests. Otherwise, we will have to seriously consider whether this Court actually still has a purpose at all.
In my opinion, the ruling of the Court has nothing to do with protecting freedom of religion. The presence of a cross in a classroom does not, on its own, exert pressure on a person's worldview and does not violate the right of parents to raise their children in accordance with their own convictions, just as that right is not violated by wearing clothes which testify to the profession of a particular faith. A mutual understanding and openness to others lies at the foundation of a common, united Europe, as does respect for cultural differences between countries and the roots and traditions of the nations which make up the European Union. It is no secret that the sources of our European identity derive directly from the Christian tradition. Therefore, for a clear majority of Europeans, a cross is a religious symbol and, at the same time, a symbol which represents their values. I do not imagine that the mutual dialogue which we conduct with each other every day should be devoid of the values which we hold. Neither do I imagine that, in the name of religious freedom, we should be forced to deny what is, for us, an important and sacred symbol, irrespective of whether it be a cross, a Star of David or a crescent moon. Just as no one has the right to force anyone to adhere to a particular religion or value system, so also no one has the right to compel, in the name of freedom, anyone to remove symbols which are important for the whole of humanity. By its ruling, the Court of Human Rights is not, in fact, upholding religious freedom, but is discriminating against all those in whose lives symbols of faith have significant meaning.